NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 31, 2009*
                                   Decided April 2, 2009

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge 

                            DIANE P. WOOD, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 08‐3558

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 05 C 3521
WILLIAM MOOREHEAD and
WILLIAM MOOREHEAD &                                 Suzanne B. Conlon,
ASSOCIATES, INC.,                                   Judge.
     Defendants‐Appellants.

                                         O R D E R

        William Moorehead and his company, William Moorehead & Associates,
misappropriated nearly $1 million from federally insured housing projects, and Moorehead
later pleaded guilty to federal criminal charges.  In a concurrent civil suit, the government
sought recovery, from Moorehead’s corporation and Moorehead individually, of all
misused funds as well as statutory penalties, see 12 U.S.C. § 1715z‐4a.  Moorehead agreed to



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3558                                                                              Page 2

the entry of a consent judgment for $2.8 million, but nearly two years later he moved to
vacate the judgment under Federal Rule of Civil Procedure 60(b)(6).  The district court
denied his motion, and Moorehead appeals that ruling.  We affirm. 

       At the outset, we note that Moorehead is proceeding pro se and purports to act not
only on his own behalf but also on behalf of William Moorehead & Associates.  A
corporation, however, may not litigate without the representation of counsel, and, thus, we
dismiss the corporation as a party to this appeal.  See United States v. Hagerman, 545 F.3d
579, 581 (7th Cir. 2008); Nocula v. UGS Corp., 520 F.3d 719, 725 (7th Cir. 2008); Muzikowski v.
Paramount Pictures Corp., 322 F.3d 918, 924 (7th Cir. 2003). 

        In his Rule 60(b) motion, filed in December 2007, Moorehead argued that he did not
knowingly and voluntarily enter into the stipulation for the consent judgment.  When he
signed the stipulation in January 2006, he asserted, he was undergoing treatment for
depression and experiencing severe emotional and financial strain.  He also attached a
cursory note, dated July 10, 2007, from his primary care physician, stating that during 2005
and 2006 Moorehead was diagnosed with depression that caused severe mental strain and
impaired judgment.  Finally, Moorehead claimed that his counsel rendered ineffective
assistance by “push[ing] him to sign the stipulation” through assurances that he would seek
to overturn the judgment, but later failed to do so.   
 
        The district judge, essentially tracking the analysis set forth in a magistrate judge’s
report and recommendation, concluded that Moorehead’s motion was untimely.  The judge
determined that Moorehead failed to file his motion within a reasonable time or to explain
his nearly two‐year delay.  The judge noted that Moorehead was aware of the various
circumstances “at least two years before his attack on the judgment,” and in any event he
failed to explain why he delayed filing for five months after receiving his doctor’s letter. 
And even if Moorehead’s motion were timely, the judge continued, Moorehead “failed to
show extraordinary reasons for setting aside the consent judgment.”

        On appeal Moorehead argues that his motion was filed within a reasonable time, as
required by Rule 60(b)(6).  He repeats his contention that his delay in filing was caused by
his attorney’s ineffectiveness, including the attorney’s false assurance that he would
challenge the consent judgment.  But Moorehead does not explain why he waited for nearly
two years before taking any action, or why he waited five months after receiving his
doctor’s note to file the motion.  In the absence of any persuasive reasons for his delay, the
district court did not abuse its discretion in concluding that the delay was unreasonable. 
See Ingram v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 371 F.3d 950, 952 (7th Cir. 2004)
(four‐year delay in filing Rule 60(b)(6) motion challenging settlement was untimely given
lack of supporting proof or persuasive reasons for delay). 
No. 08‐3558                                                                                  Page 3

        Nor has Moorehead presented anything to challenge the district court’s conclusion
that, even if his motion were timely, he did not establish extraordinary grounds sufficient
for Rule 60(b)(6) relief.  See Arrieta v. Battaglia, 461 F.3d 861, 864 (7th Cir. 2006); Harrington v.
City of Chi., 433 F.3d 542, 546 (7th Cir. 2006).  Moorehead reasserts that his consent to the
judgment was not knowing and voluntary.  But none of the material Moorehead relies
upon—his own affidavit or the brief doctor’s note—is sufficient to undermine his sworn
statement in the stipulation itself that he “freely and voluntarily entered into [the
stipulation] without any degree of duress or compulsion whatsoever.”  See Info‐Hold, Inc. v.
Sound Merch., Inc., 538 F.3d 448, 459 (6th Cir. 2008); cf. Miller v. Runyon, 77 F.3d 189, 191 (7th
Cir. 1996) (explaining that mental illness equitably tolls a statute of limitations “only if the
illness in fact prevents the sufferer from managing his affairs and thus from understanding
his legal rights and acting upon them”).  Moorehead also reasserts that his attorney
provided ineffective assistance by pushing him to agree to a judgment that was unfavorable
to him, given Moorehead’s belief that the government lacked evidence to support its claim. 
But there is no right to effective assistance of counsel in a civil case, and Moorehead may not
therefore collaterally attack the consent judgment on this basis.  See Stanciel v. Gramley, 267
F.3d 575, 580‐81 (7th Cir. 2001); Bell v. Eastman Kodak Co., 214 F.3d 798, 802 (7th Cir. 2000). 

     Accordingly, we AFFIRM the judgment of the district court with respect to
Moorehead.  The appeal is DISMISSED as to William Moorehead & Associates.